UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-4249



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIAM ALEXANDER REID,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-99-94)


Submitted:   July 13, 2000                 Decided:    July 20, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Alexander Reid, Appellant Pro Se. Harry L. Hobgood, As-
sistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Alexander Reid appeals from his conviction by jury and

sentence on three counts of failure to file a federal tax return,

in violation of 26 U.S.C.A. § 7203 (West Supp. 2000).   On appeal,

Reid claims he honestly believed that he was not required to pay

federal taxes on his income, and essentially challenges the con-

stitutionality of the requirement to pay taxes, and of the appli-

cable United States Sentencing Guidelines provisions.    Reid also

alleges error by the trial judge in excluding certain evidence, and

in not allowing him to proceed pro se mid-trial.

     We have reviewed the record and Reid’s claims, and find no

reversible error.   We therefore affirm Reid’s conviction and sen-

tence.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2